CONCURRING OPINION
Donlon, Judge:
I concur in the result because of the fatal defect in proof that is alluded to by Judge Richardson in his opinion, namely, that the United Kingdom, and not Scotland, is for tariff purposes the “country” from which this merchandise was exported. Since there is failure of proof as to the situs of the principal market in the United Kingdom and as to sales and offers to sell in that market, it is unnecessary to evaluate the proofs before us as to the Scottish market and I refrain from concurrence in views expressed as to such proofs.